Case 19-17972-elf          Doc 44       Filed 03/11/21 Entered 03/11/21 16:09:07             Desc Main
                                        Document Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


Latisha A. Reed                                                              CHAPTER 13
                                   Debtor(s)

PHFA
                          Movant
                 vs.                                                      NO. 19-17972 ELF

Latisha A. Reed
                                   Debtor(s)

William C. Miller Esq.                                                  11 U.S.C. Section 362
                                   Trustee

                                               STIPULATION

        AND NOW, it is hereby stipulated and agreed by and between the undersigned as follows:

        1.       The post-petition arrearage on the mortgage held by the Movant on the Debtor’s

residence is $6,226.47, which breaks down as follows;

  Post-Petition Payments:              June 2020 through November 2020 at $689.00/month
                                          December 2020 through February 2021 at $697.49/month
  Total Post-Petition Arrears          $6,226.47

        2.       The Debtor shall cure said arrearages in the following manner:

                 a). Within seven (7) days of the filing of this Stipulation, Debtor shall file an Amended

Chapter 13 Plan to include the post-petition arrears of $6,226.47.

                 b). Movant shall file an Amended or Supplemental Proof of Claim to include the post-

petition arrears of $6,226.47 along with the pre-petition arrears;

                 c). The new 410A form for a Proof of Claim shall not be required for this Amended or

Supplemental Proof of Claim.

        3.        Beginning with the payment due March 1, 2021 and continuing thereafter, Debtor shall pay

to Movant the present regular monthly mortgage payment of $697.49 (or as adjusted pursuant to the terms of




                                                    -1-
Case 19-17972-elf          Doc 44       Filed 03/11/21 Entered 03/11/21 16:09:07                   Desc Main
                                        Document Page 2 of 4


the mortgage) on or before the first (1st) day of each month (with late charges being assessed after the 15th of

the month).

        4.       Should Debtor provide sufficient proof of payments made, but not credited (front & back

copies of cancelled checks and/or money orders), Movant shall adjust the account accordingly.

        5.       In the event the payments under Section 3 above are not tendered pursuant to the terms of

this stipulation, Movant shall notify Debtor and Debtor’s attorney of the default in writing and the Debtor

may cure said default within FIFTEEN (15) days of the date of said notice. If Debtor should fail to cure the

default within fifteen (15) days, Movant may file a Certification of Default with the Court and the Court shall

enter an Order granting Movant immediate relief from the automatic stay and waiving the stay provided by

Bankruptcy Rule 4001(a)(3).

        6.       If the case is converted to Chapter 7, Movant shall file a Certification of Default with the

Court and the Court shall enter an order granting Movant relief from the automatic stay.

        7.       If the instant bankruptcy is terminated by either dismissal or discharge, this agreement shall

be null and void, and is not binding upon the parties.

        8.       The provisions of this stipulation do not constitute a waiver by Movant of its right to seek

reimbursement of any amounts not included in this stipulation, including fees and costs, due under the terms

of the mortgage and applicable law.

        9.       The parties agree that a facsimile signature shall be considered an original signature.




Date: 2/22/2021                                     /s/ Rebecca A. Solarz Esq.
                                                    Rebecca A. Solarz Esq.
                                                    Attorney for Debtor(s)




Date: March 8, 2021                                 /s/ David M. Offen, Esquire
                                                    _____________________________
                                                    David M. Offen Esq.
                                                    Attorney for Debtor(s)


                                                     -2-
Case 19-17972-elf     Doc 44    Filed 03/11/21 Entered 03/11/21 16:09:07           Desc Main
                                Document Page 3 of 4


                                                                                   *No objection to its
                                                                                   terms, without
                                                                                   prejudice to any of our
Date: March 9, 2021                        /s/ LeRoy W. Etheridge, Esquire, for*
                                          _____________________________            rights and remedies
                                          William C. Miller Esq.
                                          Chapter 13 Trustee


                                 ORDER

Approved by the Court this 11th day of March, 2021. However, the court retains
discretion regarding entry of any further order.




                                          ______________________________________
                                           ERIC L. FRANK
                                           U.S. BANKRUPTCY JUDGE




                                              -3-
Case 19-17972-elf   Doc 44   Filed 03/11/21 Entered 03/11/21 16:09:07   Desc Main
                             Document Page 4 of 4




PHFA
